Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 1 of 70, 4 RACED #1
FILE 0d

"oe
AO 241 (Rev. 09/17) ‘Os pom
(20-5. pres yg
4

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF i
HABEAS CORPUS BY A PERSON INSTATE CUSTODY |‘ ;; id Per rBinle wee

United States District Court District: ‘i : I | ss
Name (under which you were convicted): Si ZAR} ELM 4 os Ces Noe Tal

ar’ .
Place of Confinement : CHexiCenis Co PsenouaL “Laest- | PrisonerNo.: (2787 xa
Ro. Bou, SSoo CHeutinny ovina 4d Suo!

 

 

 

 

 

 

 

 

 

 

Petitioner (include the name under which you were convicted)

SH Epw Eltioss Vv. laJiInee zar , Cin Lomas
CORR SCroni aL syst.

 

 

 

The Attorney General of the State of: OHig

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

Fepuviny Cova Cover OF Comacai Pisces

as 5S. Ben ST Cots Sus of 9301S

 

 

 

 

 

 

 

 

 

 

 

 

(b) Criminal docket or case number (if you know): INCOR 427A
2. (a) Date of the judgment of conviction (if you know): 2-9-9 7
(b) Date of sentencing: ae -
3. Length of sentence: 39 Vendo Ss
4. In this case, were you convicted on more than one count or of more than one crime? i Yes O No
5. Identify all crimes of which you were convicted and sentenced in this case: = 7.
6. (a) What was your plea? (Check one)
O (1) Not guilty ao @g Nolo contendere (no contest)
¥ @ Guilty Cl (4) _Insanity plea

Page 2 of 16
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 2 of 70 PAGEID #: 2

AO 24] (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea te another count or charge, what did
you plead guilty to and what did you plead not guilty to? svt Lod %.2¢ Ai y To <
e ey SUAS S

Noite Cassz fRrw23

 

ILGON

 

 

 

{c) If you went to trial, what kind of trial did you have? (Check one}
O Jury Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
OF Yes wi No
8. Did you appeal from the judgment of conviction?

yes OO No
9, If you did appeal, answer the following:

(@) Name ofcourt: “Te tA Dista.t CoswrT OF _AMPsar 5
(b) Docket or case number (if you know): IBAO - 295°

 

 

 

 

 

 

 

 

 

 

(c) Result: Deny Cer
(d) Date of result (if you know): y= f= fd
(e) Citation to the case (if you know): J2A0C -29<7
(f) Grounds raised: . ce 'r Toad Sian a4
—_ Ld
(g) Did you seek further review by a higher state court? O Yes a No

If yes, answer the following:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Result:

 

 

Page 3 of 16
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 3 of 70 PAGEID #: 3

AO 241 (Rev. 09/17)
(4) Date of result (if you know):

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes EL No
If yes, answer the following:

(1) Docket or case number Gif you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? El Yes O No
11. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court: ; TA = =
(2) Docket or case number (if you know): IOGAO- 9244
(3) Date of filing Gf you know): 4 ~G—-(G
(4) Nature of the proceeding: zs = On

(5) Grounds raised: Tiere “ ASSis (2 Oe ee a
Rep O4 Al a

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes R No
(7) Result:

 

Page 4 of 16
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 4 of 70 PAGEID #: 4

AO 241 (Rev. 09/17)
(8) Date of result (if you know):

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):
(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 5 of 70 PAGEID #: 5

AO 241 Page 6
(Rev. 01/15)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Resuit:
(8) Date of result (if you know):
(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion?
(1) First petition: Yes & No
(2) Second petition: bt Yes Cl No
(3) Third petition: 1 Yes O No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:
12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Vitiatingn CF BCAoY & ridQtitauiD

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Dez Meso HOt ss ATrasiiem

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 6 of 70 PAGEID #: 6

AO 241 (Rev. 09/17)
(c} Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? = Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes A No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes HO Na
(4) Did you appeal from the denial of your motion or petition? Ol Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

Page 7 of 16
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 7 of 70 PAGEID #: 7

AO 241 Page 8

(Rev. 01/15)

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

GROUND TWO:

Vitara OF SiR Octane Win siiire

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

See Meet Post amachet

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c) Direct Appeal of Ground Twa:
(1) If you appealed from the judgment of conviction, did you raise this issue? x Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes 6 No
(2) If your answer to Question (d){1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 8 of 70 PAGEID #: 8

AO 241 Page 9

(Rev. 01/15)

Result (attach 2 copy of the court's opinion or order, if available):

 

(3} Did you receive a hearing on your motion or petition? O Yes O No

(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d){4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)}(5) is "No," explain why you did not raise this issue:

 

 

 

(e} Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Suz M =e rt bie” AT Im CHE}

 

 

 

 

 

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 9 of 70 PAGEID #: 9

AO 241 Page 10

(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? x Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes a No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes Ol No

(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OF Yes “1 No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 10 of 70 PAGEID #: 10

 

 

 

 

AO 241 Page 11
(Rev. 01/15)
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Three;
GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes Ol No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 11 of 70 PAGEID #: 11

AO 241
(Rev. 01/15)

(©)

Name and location of the court where the motion or petition was filed:

Page 12

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes 4 No
Cl Yes O No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach 2 copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
AO 241

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 12 of 70 PAGEID #: 12

Page 13

(Rev"01/15)

13.

14.

15.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? . Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the resuit for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? Yes O No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
AQ 241
(Rev. 1/15)

16.

17.

18.

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 13 of 70 PAGEID #: 13

Page 14

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing: HA

 

(b) At arraignment and plea: 44 / A

 

(c) At trial: MiicHee EAZAO 373.3. Hwan Cor ‘ i oFALis~

 

(d) At sentencing: SAA

 

(e) On appeal: as

Ouip 3915
(f) In any post-conviction proceeding:

‘4

280 ©. Lens ST Clam Pood

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? Oo Yes x No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 14 of 70 PAGEID #: 14

AO 241
(Rev, 01/15)

Page 15

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

()

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A)

®)

(C)

(D)

the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from

filing by such state action;

the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to

cases on collateral review; or

the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 15 of 70 PAGEID #: 15

AO 241 Page 16

(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation

under this subsection.

Therefore, petitioner asks that the Court grant the following relief! (D= 4, C Fen Mw Ra TY
T2'Scupreig He ae iy

 

 

or any other relief to which petitioner may be entitled.

SS Quer Cleon

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 4 ~ 1 - 2620 (month, date, year).

Executed (signed) on G-l- 202 C (date).

Signature of Petitioner
If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
Serato $= Law 32 - Ce Send Lotys\ DOpwe f “Dye 1D
Covib -19

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 16 of 70 PAGEID #: 16

IN THE UNITED S'VATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

Shean Elkins,

Petitioner ,

=- VS -

Warden, Chillicothe
Correctional Institution,
Respondent.

MERIT BRIEF OF SHEAN ELKINS

Now comes petitioner Shean Elkins including a merit brief
with his initial Habeas Corpus filing.
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 17 of 70 PAGEID #: 17

PROCEDURAL HISTORY
According to discovery documents (not on the record), the Franklin County

Children's Services Department (Hereafter "FCCS") referred a child abuse case to
a Det. Tucker #2056 in 2004, and the claim was "unsubstantiated", see Doc.# A028,
(not part of the record), attached herein.

Pursuant to Blendon Township Police Department (Hereafter "BIPD') Document
# A026, (not part of the record), attached herein, Yvette Elkins made claims of
sexual abuse against her two (2) daughters on February 25, 2012. Officer Nance
(Hereinafter “Nance") gave Yvette blank witness forms for her daughters to fill
out.

On February 27, 2012 Yvette returned the statements to Nance and filed a
statement herself.

On February 29, 2012 Nance informed Yvette that he had no jurisdiction and
that he would forward the information to Columbus Police (hereinafter "CPD".

Petitioner has never seen these statements.

On March 30, 2012 CPS filled out a Criminal Investigative Summary, See Doc.#
A010, 3 pages, (not part of the record), attached herein. This summary establishes
Det. Haynes as primary investigator. This summary establishes Det. Kirby
downloaded text messages from Yvette's phone. Petitioner has never seen these
text messages.

This summary establishes Det. Sprague assisted in a “controlled call".
Petitioner has not heard this call.

On May 2, 2012 two (2) complaint/arrest warrants were issued for Petitioner,
See Doc. # AO18, A019, Municipal Court Record, attached herein, for one (1)
count of Rape and one (1) count of Sexual Battery.

Petitioner was living in Florida, so extradition papers were issued.
Petitioner returned to Ohio on June 2, 2012 See Doc. # A021, Municipal Court

Record, attached herein.
(1)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 18 of 70 PAGEID #: 18

Petitioner was indicted on July 6, 2012 on twenty-three (23) counts, See Doc.
# AOOL CPC Record 58032-K16 through K26.

Petitioner was appointed Michelle Kazar (Hereinafter "Kazar"') from the
Franklin Coumty Public Defender's Office, 373 S. High St. Columbus, Ohio 43215.

Kazar filed "Demand for Discovery" on July 16, 2012, See Doc. # DOL4, CPC
Record 58045-D87 through D91, attached herein. Request #5, Page 3 of Demand
requested "evidence favorable to Defendant, #7 requested witness statements.

On July 19, 2012 the Prosecutor (Hereinafter ‘The State") provided ‘identi-
fication of discovery provided". ‘The two (2) main items were "recorded statements
of defendant" and “written or recorded statements by witnesses in the State's
case in chief". Petitioner never received any of the items on the State's list.

On September 5, 2012 the State filed supplemental discovery, See Doc. # DO20
CPC Record 58075-175 & T76 where the additions of "(1) CD copy of controlled call"
and (2) CD copy of text messages", Petitioner never received any of this
evidence.

On September 11, 2012 the State filed an additional supplemental discovery,

See Doc. # D026 CPC Record 58080-P25 & P26 attached herein, where the addition of
"(41) DVD copy of interview of defendant" was provided. Petitoner never received

this evidence.
On September 25, 2012 both parties agreed to an extension of time, See Doc.
# D028/029 CPC Record 58084-K20 attached herein, from September 25, 2012 to

November 27, 2012.
On December 4, 2012, both parties agreed to another extension of time, See

Doc. # D039/040 CPC Record 58122-3947, attached herein, from November 7, 2012 to

January 29, 2013.
On January 31, 2013 both parties agreed to a final extension of time, See

Doc. # D048/049 CPC Record 58152-S19 attached herein, from January 29, 2013 to

March 13, 2013.
(2)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 19 of 70 PAGEID #: 19

On March 20, 2013 a Plea Agreement was reached, based on Kazar's advice,
See Doc. # D057 CPC Record 58189-M52 through M54, attached herein.

Petitioner was sentenced and he appealed through court appointed counsel.
advancing only one assignment of error:

"the Lower Court's determination that Appellant meets the criteria for sexual
predator status is not supported by the weight of the evidence”.

See Doc. # DO77 COA OA126-R71 through R78 Case No. 13AP-325. On February 6,
2014 this Court affirmed the sentence.

No appeal followed.
In 2018, Petitioner had requested documents from Municipal Court, Court of

Common Pleas, Court of Appeals, as well as discovery from Kazar. After reviewing
Petitioner's'legal standing and the appropriate case law, Petitioner raises

three (3) assignments of error.

(3)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 20 of 70 PAGEID #: 20

ASSIGNMENT OF ERROR I:
The State of Ohio is in violation of United States Supreme Court ruling of
Brady v. Maryland 373 U.S. 83, 83 S.Ct. 1194, by witholding evidence favorable

to Petitioner.

ASSIGNMENT OF ERROR IT:
Defense Counsel was in violation of the United States Supreme Court ruling

of Strickland y. Washington 466 U.S. 668, 104 S.Ct. 2052, where counsel failed

to file a motion for discharge.

ASSIGNMENT OF ERROR IITs
Defense Counsel was in violation of the United States Supreme Court ruling

of Hill v. Lockhart 474 U.S. 52, 106 S.Ct. 366 where counsel advised Petitioner
to plead guilty.

(4)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 21 of 70 PAGEID #: 21

MEMORANDUM _IN SUPPORT
ASSIGNMENT OF ERROR 1
The State of Ohio is in violation of United States Supreme Court ruling of
Brady v. Maryland 373 U.S. 83, 83 S.Ct. 1194, by witholding evidence favorable to
Petitioner.

Through the State's discovery disclosure and two (2) supplemental discovery
filings, Petitioner can ascertain that the State had the following evidence:
1) Witness statements
2) Statement of Defendant
3) Text messages

4) Controlled call
See Doc. # d016, D020, D026 attached herein. Petitioner, in his discovery from

Kazar did not receive any of these items, see affidavit of Shean M. Elkins attached

herein.
Petitioner's demand for discovery included each of these types of evidence,

See Doc. # D014. The witness statements fall under Crim. R. 16(B)(2), the statement
of Defendant falls under Crim.R. 16(B)(1), as well as 16(B)(5) as evidence favorable
to Defendant. The text messages and controlled call both fall under "tangible
objects" under Crim.R. 16(B)(3).

Although the State made the comment:

""Counsel Only’ material has been designated on this case".

There is no record within the Clerk's possession that will show 'Wwhat" was
designated "Counsel Only", therefore, everything listed in all three State filed
documents is discoverable.

The only conclusion Petitioner can draw, without viewing the witheld evidence,
is that the evidence is exculpatory to Petitioner. To establish this pattern,
Petitioner knows for certain that the "DVD of Defendant's interview" has nothing
inculpatory, because after Miranda was read, he requested a lawyer be present and

(5)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 22 of 70 PAGEID #: 22

the interview ended. So why counsel only?
In 2012 the Ohio General Assembly overwrote Criminal Rule 16(C) in order

to create the "Counsel Only" rule:

"The Prosecuting Attorney may designate any material subject to disclosure
under this rule as "Counsel Only" by stamping a prominent notice on each
page or thing so designated. "Counsel Only" material also includes
materials ordered disclosed under division (F) of this rule. Except as
otherwise provided, "Counsel Only" material may not be shown to the
defendant or any other person, but may be disclosed only to defense
counsel or agents or employees of defense counsel, and may not otherwise be
reproduced, copied, or disseminated in any way. Defense counsel may orally
communicate the content of the "Counsel Only’ material to Defendant’.

(Emphasis by Petitioner)
Case law is very limited on “Counsel Only" material, but in reading the plain

language of the statute, only the defense counsel is allowed to view the ''Counsel
Only"' evidence. ‘This would preclude the trial judge, appeals judges, and most
importantly, the jucy from reviewing "Counsel Only" material.

So why would the State prevent the trial jury from reviewing evidence that is
allegedly inculpatory to a defendant? Because the evidence is not inculpatory, but
exculpatory. If you have no critical evidence that a jury can use to convict, hide
it behind "Counsel Only" and now the defendant is prevented from defending himself
and from requesting an acquittal. This violates due process as well as Brady v.

Maryland, Supra.
If the ‘purpose, scope, and reciprocity" under Crim.R. 16(D) is to be obeyed,

then the designation of the State's evidence in chief fails the requirement totally:

"(A) This rule is to provide all parties in a criminal case with the
information necessary for a full and fair adjudication of the facts, to

protect the integrity of the justice system, and the rights of

defendants..."
(Emphasis added by Petitioner)

The facts stated herein violate Brady, Supra. because "Counsel Only" designations

withold evidence necessary for a full defense.

"The court held that supression of evidence favorable to an accuesd upon
request violated the Due Process Clause of the U.S. Constituion's 14th
Amendment, where the evidence was material to guilt or pmishment,
regardless of the State’s good or bad faith".

(6)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 23 of 70 PAGEID #: 23

There is absolutely no criteria in which to control the abuse of "Counsel Only",
unlike "non-disclosure' under Crim.R. 16(D), which requires a court to order non-
disclosure. With the designation of all evidence favorable to Petitioner, the State
violated Brady, Supra. and Petitioner's conviction must be overturned and the
evidence disclosed to Petitioner so he may receive a fair trial, or to permit him

the abllity to plead acquittal.

(7)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 24 of 70 PAGEID #: 24

ASSIGNMENT OF ERROR If
Defense Counsel was in violation of the United States Supreme Court ruling of

Strickland v. Washington 466 U.S. 668, 104 S.Ct. 2052 when Counsel failed to file

a motion for discharge.
In this assignment of error, Petitioner will establish that his speedy trial

rights were violated, and that Kazar failed to preserve this right by failing to
file a motion for discharge.

"an Appellant's failure to file a motion to dismiss on speedy trial grounds
prior to trial and pursuant to R.C. 2945.73(B) prevents him from raising the issue

on appeal"'.
State v. Taylor 98 Ohio St. 3d 27, 2002-Ohio-7017, 781 N.E. 2d 72° (@37
State v. Thompson 97 Ohio App 3d 183, 446 N.E. 2d 499

"The plain language of the statute states that the proper method of raising
this issue is ‘upon motion made at or prior to the commencement of trial’,
R.C. 2945.73(B). It is this motion that triggers the prosecutor's duty to
produce evidence, which negates the defendant's assertion that his trial

has been too long delayed". Thompson, Supra. at **502
On normal occasions, this failure would prevent review of a failure to discharge
due to speedy trial violations. However, a line of case law provides that failure

to file a motion to discharge can provide the “Deficient Performance" prong of

Strickland, Supra.

P15] When a claim of ineffective assistance of counsel is based on
counsel's failure to file a particular motion, the appellant must show
that the motion had a reasonable probability of success".

"(*P17] This court, however, has recognized that allowing a defendant to
enter a guilty plea after speedy trial time had expired would amount to
ineffective assistance of counsel, and thus, could affect the knowing and
voluntary nature of the plea".

State v. Matland 2010-Ohio0-6585, citing:

State v. Heverly 2010-Chio-1005 @ P10

Where the trial attorney permitted the defendant to execute a waiver of
his speedy trial rights and later admitted that she was unaware that the
time limit had run, counsel's failure to move for dismissal strays
outside the range of reasonable assistance".

State v. Gray 2007-Ohio~4549 @ P21

In order to comply with Strickland, Supra. Petitioner mist meet both the
(8)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 25 of 70 PAGEID #: 25

"Deficient Performance" prong and the "Prejudice" prong, as well as "Meritorious
Claim" under Matland, Supra. Therefore, Petitioner will do the time frame as if the
trial court would do upon a motion to discharge.

TIME FRAME

Two complaints were filed on May 2, 2012 See Doc, # AQ18, AQL9 Municipal Record
attached herein. ‘The complaints establish Petitioner was living in Florida at the
time.

Petitioner was extradited to Ohio and returned on June 2, 2012. See Booking
Sheet, Doc. # A021 Municipal Record, attached herein. All calculations start from
June 2, 2012.

Petitioner's arraignment was June 24, 2012 and bail was set, but Petitioner
could not afford it, therefore R.C. 2945.71(E) applies.

Petitioner was indicted on July 6, 2012. This is a delay of thirty-four (34)
days from the date of booking, See Doc. # DOOL CPC Record 58032-K16 through K26.
Neither the Municipal nor Common Pleas Court establishes any documentation as to a
reason for delaying the indictment beyond the ten (10) day requirement.

On July 16, 2012 Defense Counsel. filed for discovery. See Doc. # DOL4 CPC
Record 58045-087 through D91. This is ten (10) days after indictment, therefore
forty*four (44) days have elapsed.

On July 19, 2012, the State filed its answer. See Doc. # DOL6 CPC Record
58047-D98/D99, attached herein. This three (3) day difference is applied to the
State. Petitioner continues to rest at forty-four (44) days.

The docket indicates that the next tolling event was filed on September 25,
2012. See Doc. # DO28/D029 CPC Record 58084-K20/K21. This tolling event comes
twenty-one (21) days after the speedy trial clock expired.

With all of the exemptions, Petitioner's speedy trial right was over on
September 4, 2012. The extension of time of September 25, 2012 is twenty-one (21)
days after expiration, and yet the State and Kazar continued with the case for an

(9)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 26 of 70 PAGEID #: 26

additional one hundred-ninety-seven (197) days beyond September 4, 2012. Although
extension waivers were filed, Petitioner's argument ends at September 4, 2012.

Pursuant to Matland, Supra. a motion to discharge would have been meritous,
and Counsel Kazar did not have a clue, or she would not have allowed three (3)

extensions of time.

Counsel Kazar was deficient pursuant to Strickland, and Petitioner is serving a

twenty-two (22) year sentence based upon Kazar's ineffective advice.
Petitioner's conviction must be vacated so that the State may introduce evidence

to negate the claim of speedy trial violation.

(10)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 27 of 70 PAGEID #: 27

ASSIGNMENT OF ERROR ITIL
Defense counsel was in violation of the United States Supreme Court ruling of

Hill v. Lockhart 474 U.S. 52, 106 S.Ct. 366 when Counsel advised Petitioner to
plead guilty.

When the United States Supreme Court rendered its decision in Strickland v,
Washington, Supra., it applied solely to defendants that had a trial. The same Court
then rendered the decision of Hill v. Lockhart, Supra., that applied the Strickland
standard to plea agreements.

The two part Strickland test applies to challenges to guilty pleas based on
ineffective assistance of counsel. In the context of guilty pleas, the first half
of the test is nothing more than a restatement of the standard of attorney competence.
The second, or "Prejudice" requirement on the other hand, focuses on whether counsel's
constitutionally ineffective performance affected the outcome of the plea process. In
other words, in order to satisfy the "Prejudice requirement, the defendant must show
that there is a reasonable probability that, but for counsel's errors, he would not
have pleaded guilty and would have insisted on going to trial." Hill, Supra. [HN5]

This assignment is a branch-off from the Brady violation. The State witheld
all exculpatory evidence behind the guise of “Counsel Only" material, and Kazar knew
this. Not only did Kazar know this suppression, she was complicit. Kazar never
notified Petitioner of any evidence, never discussed a trial strategy, and most
certainly never told him that a jury would not be allowed to see any evidence. Kazar
sold Petitioner's conviction to the State.

In Hill, the Petitioner claimed his counsel "misinformed" him. In the present
case, Counsel withald the knowledge of "Counsel Only" material, and its ramifications
if there was to be a trial. This is deficient performance. No counsel can be
"effective" when it contrives to hide crucial information that a defendant must have
in order to make his or her decision on how best to judge his circumstances.

The "Prejudice" requirement under Hill requires Petitioner to establish a

(11)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 28 of 70 PAGEID #: 28

“reasonable probability” that absent counsel's error, he would have insisted on
going to trial.
Nobody in their right mind would accept a plea agreement if his counsel said

the following:

You've been indicted for aggravated murder but I've spoken to the prosecutor,
he has no body, no weapon, and no witnesses, what would you like to do?”

To plead to that scenario is simply ludicrous, unless counsel leads you to
believe otherwise; especially if counsel did not provide you with discovery or any
other documentation.

Would the Petitioner have pled guilty had Kazar said the following:

“The State has evidence against you, but they designated it "Counsel Only" and
because of that, they have no case."

Once again, it would be ludicrous to plead to a statement like that. Had Kazar
notified Petitioner of the State's suppression, he would never had pled guilty!

(12)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 29 of 70 PAGEID #: 29

CONCLUS LON

With the State's suppression of evidence that could not incriminate Petitoner,
Brady v. Maryland was violated. With Kazar's collusion in this suppression, and
giving ineffective advice to Petitioner, Hill v. Lockhart was violated. Lastly,
with Kazar's deficient performance in failing to file a motion to discharge,
Strickland v. Washington was violated.

With the violations listed herein, Petitioner's plea agreement must be vacated.

Respectfully “Sey

Shean M. Elkins

# 678757

Chillicothe Correctional Inst
P.O. Box 5500

Chillicothe, Oh 45601-0990

(13)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 30 of 70 PAGEID #: 30

IN THE COURT OF APPEALS.
TENTH DISTRICT

FRANKLIN COUNTY, OHIO

STATE OF OHIO

VS.
Shean M. Elkins CPC Case No. 12CR3378

AFFIDAVIT OF SHEAN M. ELKINS
I, Shean M. Elkins, being first duly cautioned and sworn, state that I have
personal knowledge of the facts contained in this Affidavit and that I am competent
to testify to the: matter stated herein, and state the following:
As Petittoner's Trial Counsel, the only items of discovery that Michelle

Kazgar provided me are as follows:

Document Pages
Indictment 0
Interview Summary #1

Interview Summary #2

CPD photo and info

CPD multi-photo

Attorney General "Personal Detail"
Attorney General “Record Info"
CPD Criminal Investigation Summary #1
CPD Criminal Investigation Summary #2
CPD "Preliminary Investigation"
CPD) Summary Haynes

Miranda

CPD Address info

Extradition waiver

Florida Sheriff report

Florida complaint

Ohio Complaint #1

Ohio Complaint #2

Arraignment

Booking sheet

BSC Pics (Photo)

Prisoner receipt

Medication receipt

Deanna Moore email

Blendon Township notes

Blendon Township fax sheets
Juvenile bureau summary

Multiple copies of each were provided. Never have I received any information
that was in possesion of the State.

RR EMER HR Re Pe be bo & bo UFO ho be be

(1)
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 31 of 70 PAGEID #: 31

APIDAVIT OF SHEAN M. ELKINS (Continued)

har Ae,

Shean M. Elkins

# 678757

Chillicothe Correctional Inst.
P.O. Box 5500

Chillicothe, Oh 45601-0990

Sworn to before me and subscribed in my presence on this Ath day of al :

2019.

(2)

    

4

Notary Public

Llare2

My Commision Expires
 

 

 

 

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 32 of 70 PAGEID #: 32

COLUMBUS DIVISION OF POLICE
INVESTIGATIVE SUBDIVISION
CRIMINAL INVESTIGATION SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE: March 30, 2012
CASE FILENO. = 143-12
DEFENDANT SEX RACE DOB ID
SHEAN M. ELKINS Male White 01/08/1969
ADDRESS ZAP s§
200 S.W. 8" Street, #5, Pompano Beach, Florida 33060
E-MAIL ADDRESS
CHARGE(S) O.R.
Rape—Child Under 13, 2907.02(A-]B), F-1; Sexual Battery, 2907.03(A-5) F-3 12208450CPD
OFFENSE LOCATION DATE & TIME OF ARREST
2595 Northwold Road, Columbus, Ohio 43215 05/04/2012 53:40 p.m.
EVIDENCE SEIZED PROPERTY NUMBER
RECORDED? Yes | TYPE OF RECORDING: DVD PROPERTY #:
DEFENDANT SEX RACE DOB mD
ADDRESS ZIP SSN
E-MAIL ADDRESS
CHARGE(S) OR.
OFFENSE LOCATION DATE & TIME OF ARREST
EVIDENCE SEIZED PROPERTY NUMBER
RECORDED? | TYPE OF RECORDING: | PROPERTY #:
DEFENDANT SEX RACE DOB ID
ADDRESS ZIP SSN
EMAIL ADDRESS
CHARGBE(S) OR.
OFFENSE LOCATION DATE & TIME OF ARREST
EVIDENCE SEIZED PROPERTY NUMBER
RECORDED? | TYPE OF RECORDING: | PROPERTY #:
1-20.125 Page 1 of 5 pages

hela
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 33 of 70 PAGEID #: 33

WITNESSES: (POLICE)

 

 

 

 

NAME RANK -BADGE/IBM
Det. R. Haynes P.O. #2146

ASSIGNMENT DAYS OFF WATCH |[OR.

933D Sexual Assault Unit-D S/M gna 12208450CPD

 

 

E-MAIL ADDRESS

   

 

   
    

 

 

 

 

 

 

 

 

 

 

 

 

ff Telephone: Fax
“EXPECTED TESTIMONY
Primary Investigator.
NAME RANK. BADGE/IBM
Det. Zane Kirby P.O. #274
ASSIGNMENT DAYS OFF WATCH | OLR.
Exploited Children Unit . WIT ia 12208450CPD
E-MAIL ADDRESS
D Telephone: SS eae:
EXPECTED TESTIMONY
Downloaded text messages on Yvette Elkins’ cell phone.
NAME RANK ~ BADGE/IBM
Det. Jason Sprague P.O. #1891
ASSIGNMENT DAYS OFF WATCH | O.R.
935D Sexual Assault Unit-D/E 5/M EMW 12208450CPD

 

 

   
 

E-MAIL ADDRESS
: Telephone ian : as

 

   

Y EXPECTED LESTIMONY
Assisted in the controlled phone call.

 

 

NAME RANI BADGE/TIBM

 

ASSIGNMENT _| DAYS OFF WATCH | OR.

 

 

 

 

E-MAIL ADDRESS

 

 

 

 

EXPECTED TESTIMONY
NAME RANK. BADGE/IBM
ASSIGNMENT DAYS OFF WATCH | OR.

 

 

 

 

E-MAIL ADDRESS

 

EXPECTED TESTIMONY

 

 

 

J-20.125 Page 2 of 5 pages

4,

=D oO
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 34 of 70 PAGEID #: 34

If the victim or witness identified the defendant, state: How (at scene, line-up, photo, etc.); When
(date, time, etc.); Where (arrest scene, home, etc.)

Witnesses: (Civilian)

 

NAME PHONE (HOME) PHONE (WORK)
Cynthia M. Elkins

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 

  

 

 

 

ADDRESS SEX AGE
aah meet teh ash Female 20
E-MAIL ADDRESS
PLACE OF EMPLOYMENT RELATIONSHIP TO DEFENDANT
Biological daughter
EXPECTED TESTIMONY
Victim of crime.
COMMENTS TAPE | TYPE OF TAPE PROPERTY NUMBER
Yes Audio CD
NAME PHONE (HOME) PHONE (WORK)
Yvette M. Eikins
ADDRESS SEX AGE
aga Female 49
/ E-MAIL ADDKESS
PLACE OF EMPLOYMENT RELATIONSHIP TO DEFENDANT
COTA Ex-wife

 

 

EXPECTED TESTIMONY Biological mother of victim. Had text conversations with the
suspect about sexually assaulting the victim.

 

COMMENTS TAPE | TYPE OF TAPE PROPERTY NUMBER
Yes Audio CD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME PHONE (HOME) | PHONE (WORK)
ADDRESS SEX AGE

E-MAIL ADDRESS

PLACE OF EMPLOYMENT RELATIONSHIP TO DEFENDANT
EXPECTED TESTIMONY

COMMENTS TAPE | TYPE OF TAPE PROPERTY NUMBER

 

 

 

 

 

1-20.125 7 Page 3 of 5 pages
 

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 35 ef 70 PAGEID #; 35

Gracklin County Muneipal Court

Lori M. Tyaek, Clerk of Court 375 &. HIGH ST., COLUMBUS, OHIO 45215
State of Ohio
County of Franklin
City of Columbus

V: SHEAN MAURICE ELKINS

DEFENDANT

 

COMPLAINT

 

 

   

 

 
   
 
   

  
   

    

 

   
  

 

 

 

Complainant, being duly sworn, states that the above named defendant, at Franklin County / Columbus,
Qhio, on or about the .....25.....day af...... . September.........., 20.4 did: engage in sexual conduct, to wit...
vaginal intercourse with another under the age of thirteen years, whether. or not the offender knows the age.of the......
other person and not the spouse of the offender, to wit: Cynthia M. Elkins age 1.0.00. eer etter
vec ceceueeueceeeeneetnner ets soon atenencen ner a sa a ag gag TT ee
in violation of section ...... 2907.92(A-3D)......... BORG , a Felony of the.......00.... First... degree.
Complainant......... Tip hava We Rom Haymes ooo eicccseeceeeeeeee 2146 ee.
at Bie PRINT FULL NAME BADGE NUMBER
CPD, SAU-D, 120 Marcon Bid Noo Columbus... Ohio... A323 ce weenie
ADDRESS OR AGENCY & ASSIGNMENT CIiTy STATE ait, ; FIP CODE /
. . SRRAL cM, : ;
Sworn to and subscribed before me, this SS 4, JEFFREY W. SKINNER
> NY ’ Notary Publi.
Ele Te i and:for tha:State of Ohio
% & My Commis xpired
Sh O° rébch
ie “AAE O Ooe
. CLERK / DEB RCSLERK / NOTARY PUBLIC / PEACE-OFFISER Notary Seal e Expiration Date
f" Perce WARRANT on Lori M. Tyack
T | forcement officer of the State of Ohio: : 7 =F te ws
You aie hereby commanded to arrest the ebave named defendant and bring hirvher before the Clerk of the Franklin County Municipal Court
Frenklin G Municipal Court withoul unnecessary delay, to answer to the complaint hereon. 4
Poet ooo ete I ACCORDANCE TO CRIMINAL RULE #4, THE WARRANT Has BEEN ate ---Gontrol# oe
ISSUED BEFORE THE DEFENDANT HAS APPEARED AND THE BAIL PROVISION CRIMINAL =~ |
BOLE 46 SHALL APPLY. ARRAIGNMENT COURT IS HELD IN COURTROOM 4c aT soo AM, By. /\...1D Mace S yd » oan
\_ MONDAY THROUGH FRIDAY. OATE
Complaint Number lesuein Bad | ]sumaons: Read Notice 31 on reverse side.
55) ze . .
70 3529 5 Offer Ron Haynes . Number 2146 You MUST appear in courtroom 46 Cor 15C L] on the date and tir
ee Pp Cl summons Yt indicated. | personally served the Defendant a copy of this Summon
\ Oo ~T \ Q a LJ —_ WARRANT on ______ Signaiure
Case No. 1.4%...0. 044 EE. [7] MIsDEMEANOR GITATION _
; Type of SUMMONS Service Requested:
Charge: Rape - Child Under Thirteen Years P-L. 0 ee [Personal = [1 Certified Mail

Sonbe, 2907,02(A-Tb),ISMSRE Ste 9-25-2001. Sine..8:00.. PM HT ~lorranion: Read Notice #2 on evr ste

Number 24M Pee a Pip Ope ee EOP
Court appearance is OPTIONAL. You may contest this citation £

 

 

 
 
  

 

 

 

 

Offense :
Lacation 2595 Northwold Road... - cece Di ececeeeerne Grawerpist,.... 184. |f] appearing in COURTROOM 4CLI COURTROOM 18CLJon the dai
. . and time indicated.
Name Hiking... coerce wee DCAD eee Maurice........ COURT DATE & TIME )
LAST FIRST MIDOLE
sireot 2435 Scott Street cc veccc ve sesses esses iets ee | | | PM
MONTH oy YEAR Fine
_Ciityonye : rer HOY W000 ern State, ER se Zips B02 eet yy cc cso
SEX M RAGE W onet S110" wer. 170 Haig DIOWEL eves Blue This is not an admission of guilt, An ARREST WARRANT wiil
ina sores ees , . - Some be issued if you do not properly respond to this charge.
DOE 1/8/1969... SS.f 0. ... DL/LDE. £
B01 ORIGINAL/COURT COPY
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 3@0f 70 PAGEID #: 36 “|

Franklin County Munteigel Cour

Lori M. Tyack, Clerk of Court 375 5. HIGH ST., COLUMBUS, OHIO 43216

State of Ghio
Seunty of Franklin .
City of Columbus Vi

OTHER JURISDICTION

f

(/ {X] ARREST WARRANT

 

\_ MONDAY THROUGH FRIDAY.

. . . (1 City Code LJ Misdemeanor
in viclation of section.........2907.03(A-5)..........ORC. 5 @

  

To ény law enforcement officer of the State ot Chio: .
You are hereby commanded to arrest the above named defendant and bring him/her before the
Franklin County Municipal Court without unnecessary delay, io answer to the complaint hereon. = syaie ¢
WHEN APPLICABLE. IN ACCORDANCE TO CRIMI &

ISSUED BEFORE THE DEFENDANT HAS APPEAR
RULE 48 SHALL APPLY. ARRAIGNMENT COURT IS H

SHEAN MAURICE ELKINS

BEFENDANT

COMPLAINT

Complainant, being duly sworn, states that the above named defendant, at Franklin County / Columbus,

Ohio, on or about the...... 29... day of... March... .. ......5 20.04 did: engage.in sexual conduct, to wits...
vaginal intercourse with another, not the spouse of the offender.to wit: Cynthia M. Elkins,and Shean M. Elkins........

Complainant...... A Cc ne Bee z,
SIGNATURE.

20..42Z....

E J GLERK / NOTARY PUBLIC / PEAGE-OFMeER

NAL RULE #4, THE WARRANT HAS BEEN
ED AND THE BAIL PROVISION CRIMINAL
ELD IN COURTROOM 4C AT o:00 AM, B

 

 

 

Hl

2: TMS Sm Ty /

 

NE LOT

5 ‘ ne Boedt

 

Felony of the............. Third... degree.

ZIP CODE

JEFFREY W SKINNER .
; Notary. Public .
ake. In and for the State of Ohio
B/ & My Comfiigsion Expires
an SZ i 1. “

Notany Seal or Expiration Deie

Lori M. Tyack
Clerk of the Franklin County Municipal Court

}

   

 

 

Complaint Number

7035296 ‘GeiRon Haynes, 9. Numer 2146.
4a [summons

Case No. lo ae |. CAaAlY | so ee arin
Charge: Sexual Battery ooo ete = cee caneee eee
seston 9097.03(A-5)__4onectit Sue" 3-29-2004. tore, .8:00 PM

oftenee 9595 Northwold Rds eee ee ee

Name EIKINS oo... eee Shea oo. Maurice........
LAST FIRST MIDDLE
treet 2435 SCOLEStreet cette te en
Clty--.-- oe -Hollywood micas alate... WPL... Zip 33
SEX. M_ nace... W AGT... "108... wet... 170 nan. BLOWN eves
pos.... , L/B/1969... 0. SBE eee ee ve ceeeee, DUAL... E:

Graber Dist... 184.

. Srutser Dist... ..

 

 

 

  
 

 

SUMMONS: | Read Notice #1 on raverse side,

You MUST appear in courtroom 4C TJor 15C Lon the date and tim
indicated. | personally served the Defendant a copy of this Summon:
on ____ Signature

Type of SUMMONS Service Requesied:
{_] Personal C1 Certified Mail

 

[_|crranion: Read Notice #2 on reverse side.

Ceurt appearance is OPTIONAL. You may contest this citation b
appearing in COURTROOM 4CL] COURTROOM 18C [Jon the dai
and time indicated.

 

 

COURT DATE & TIME }
|| / PM
MONTH Day vEAR TIME - |

   

This is not an admission of quilt An ARREST WARRANT will
be issued if you do not properly respond to this charge.

ent ORIGINAL/COURT COPY
 

6-G2-2012

XX-XXXXXXX

 

== p= Casen?:20-ev-029345EG-KAT Doc #:

is

ai

a
*&

1 Filed: 06/05 :
: 20 Page: 3/ Qf 70 -RAGBID #nehain: 8

3 Auth: Visited: Property
BLEINS, SHEAN HM :
Alias(s): ELKINS, SHEAN M
$435 SCOTT
33020
Sex: M Height: 5fa1" Hair: BRO
Race: | Weight: 240 Eyes: BLU
: ssw: Gee pOB: 1-08-1969 OH Relig: * CHRIST
.FBI-id: MNU-Id: 419668 BCI-Id:
“Empl: UNKNOWN Pers Contact:
= nog: MI-6 -EBR-OO1 Ill: WN Mead: ¥ Asgn: FEL
Bin: 006295 Cash Recd: Bond Type: Bond
“nT Accident: N Lic No: Disp:
Arrest hLocation: NOT ON U10
e'n”)~6pate/Time: 6-02-2012 5:55
Ee officer: 2146 CPD Haynes, Ron
sy
aConvey Officer: 1655 CPD Coulter, Paul
ae
Slating Officer: Fleming, April F. Warrant: y on-View: NW
Release Officer: -FCSO
“ Tentative p/t: To: ;
Code No. charge Description Case Numb
“24 2907.02 RAPE 10914 © 1
; Sent-Date: Leng: Meas: Fine:
pispo: / Ee \
Chg Rel D/T: TInt. Ori: CPD’
Ait
“9: 2907-03 SEXUAL BATTERY 10914 2
i, Sent-Date: Leng: Meas: Fine:
M Dispe: /
Ri Chg Rel p/T: Int. Ori: CPD FS
gee
i court pate Time Judge Case No.
R
Pa K 6-04-2012 9:00 BRRRAIGNMENT MUNICIPAL 10914;
Remarks: 06022012..In booking ®@ os2é6éhxrs..placed in s/t #7...due to request for
wee eee pc..copy of witness statement and slate to Sgt's office for
See eee review...report generated.--+-++-s 57> ee _ af970
poggd4o0: PRINTED 6/02/12 8:50:03

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 38 of 70 PAGEID #: 38

Court Arraignment Sheet
Columbus Division of Police

Check Block Applicable Date: 06-02-12
{_] Direct Indictment: Note: List all CPD Officers subpoenaed at bottom of page.

{ _] Preliminary Hearing:
[| Diversion

 

Defendant Name Shean M. Elkins Charge Rape Under 13 years of age 2907.02(A-1B) F-I,
Sexual Battery (2907.03(A-5) F-3

Court Date (-- EZ. Gf. Municipal Court Case No. [2- | OF/Y CED Case Folder No. 143-12

 

(Note: If a high bond is warranted justify at end of summary)

 

Bond Set ‘Bs 50, COO “/s By Judge HA Le

PS » 2
Preliminary Hearing Date o- i Z-~/O IZ. Court Room 4) Time / OC ‘Aon,

Location Offense Occurred “3S0SNotintgpie CITY oF coli 3 Date of Offense 9-25-2001, 3-29-2004

Time of Offense 8:00p.m Victim GynthieM-Bikins— To Age___10yoa, 13yoa

 

Reporting Person___ Cynthia M. Elkins | Relationship to Victim _ Self

Date of Arrest 6-02-12 Time of Arrest 5:55a.m Co-Defendants 1.

., . Celiminary Hearing - Attach Subpoena Here.

N

“oo

3, 4.

Summary Of Incident: State the who, what, where, how, and, if known, the why of the case:

“Use reverse side if more space is needed”
‘xe Between September 11, 2001 and 2008, Mr. Elkins did begin french kissing his ten year gid biological daughter

Ce Ms Cutithigeicins Mr. Elkins later entered Ms--Cygthiaildns- bedroom while she was in bed and pulled her shorts and
panties to the side and performing cunnilingus onMs, Cynth ims while masterbating and ejaculating on the floor. Mr.
Elkins eventually began performing vaginal intercourse with MszGuntk ios, Mr. Elkins did this 3 to 5 times
a week over the seven year period.

Complaint filed by:
Police Officer—Name Det. R. Haynes #2146

Private Citizen — Name

 

 

Investigating Officer _ Det. R. Haynes Badge 2146 Assignment — 933D, SAS
Processing Officer _ Det. R. Haynes Badge 2146 Assignment —_933D, SAS

 

If Preliminary Hearing, List all C.P.D. Officers Subpoenaed Here:

 

 

 

 

Supervisor’s Approval Date

1-20.112 (4/95)

 
Case: 2:
Feb. 29. 2012 10:49AM

:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 39 of 70 PRAR #: Bo )
a, i ot

BLENBON TOWNSHIP POLICE DEPARTHIENT GRIME SOENE NOTES

6340 Hempstead Road, Westerville Ohio 43081 {2-02-0142
Telephone # (614) 882-8500

 

 

 

 

 

 

Offense: Location: Date
2004-2008
Rape 2405 Northwold/3900 Bluebird Ct
Pade 7
February 25, 2012:

‘Yvette Elkins came to the Blendon Township Police Department to report the sexual abuse of her
two daughters. Both daughters are now adults, ages 21 and 18. Ms. Elkins spoke with Officer
Nazce who provided Ms. Elkins with blank witness statements to take home with her to have her
daughters complete. Ms. Elkins came alone to BTPD.

February 27, 2012:
Ms. Elkins again came io BTPD. She had with her completed witness statements that appeared to

have been completed by both her daughters, One statement was handwritten and signed Shelby
Elkins, one was type written (cut & paste) and signed Cynthia Elkins. A third statement was -
completed in the name of Yvette Elkins. Again, the two daughters were not present.

Det. Phillips asked that Ms. Elkins have her daughters set up an interview with Det. Phillips to
review the details of the sexual abuse, Ms, Elkins went ahead and scheduled this interview for

Wednesday 02/29/12 at 0830hours.
Det. Phillips reviewed the statements and conchided the sexual abuse occurred outside of Blendon

Township.

February 29, 2012
0900 hours, Det. Phillips called Ms. Elkins after her daughters failed to show or call to reschedule

the interview, Ms. Elkins apologized and explained she spoke with her daughters and decided
Friday March 2, 2012 would work better. Det. Phillips explained that after reviewing the statements
it appeared as though the sexual abuse occured outside Blendon Township and would be better
suited if investigated through Columbus Police. Ms. Elkins agreed and was explained the report and
witness statements would be forwarded appropriately.

 

 

END OF SUMMARY

 

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 40 of 70 PAGEID #: 40

Juvenile Bureau Child Abuse

Investigative Summary

To: sergeant Wilson
From: Detective Tucker #2056
Subject: Holder #2004-0833

Summary of Findings
Per FCCS CW Martha Lambert, the referral is unsubstantiated. ACV stated
that last summer of 2003 AP (Dad) was sitting in a chair half drunk with a
beer in his hand and asked ACV and her sister Shelby for a kiss. ACV
stated that they both told him no. ACV stated that AP never asked again;
she stated that she had come to the conclusion that AP was kidding. ACV

stated that AP never touched her inappropriately. AP Shawn Hikins stated
that he does not remember the incident.

Based on the above statement the referral will be closed at office level.

Case Disposition

Unfounded Office X Referred Charges

Referred to

 

Charges filed

 

Supervisor Approval

 

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 41 of 70 PAGEID #: 41

58032 - K16

   

ae i?
Bev ke i
Me OORR LTT Tatra

oP Egy fan MINAS i

State of Ohio, |
Franklin County, ss:

INDICTMENT FOR: Rape (2907.02 R.C.)

2

_

Cc". r tw

neo 5 (F-1) (13 Counts); Sexual Battery

“os 2 (2907.03 R.C.) (F-2)} (4 Counts); Sexual
oR & GS Battery (2907.03 R.C.) (F-3) (4 Counts};
aa wis Gross Sexual Imposition (2907.C5 R.C.)
a (F-3) (1 Count) and Gross Sexuai

zt 3S Imposition (2907.05 R.C.) (F-4) (1

Su = x Count); (Total: 23 Counts)

In the Court of Common Pleas, Franklin County, Ohio, of the Grand Jury

term beginning May eleventh the year of our Lord, Two Thousand Twelve.
- Count. 1 -

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do

‘ find and present that Shean Elkins late of said County, from on or about
g September 11, 2001 to March 28, 2002, within the County of Franklin
aforesaid, in violation of section 2907.02 of the Ohio Revised Code, did engage
in sexual conduct, to wit: cunnilingus, with Cynthia Elkins, not his spouse,
and the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
ten (10) years of age, and the said Shean Elkins having purposely compelled

Cynthia Elkins to submit by force or threat of force,

Count 2

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
September 11, 2001 to March 28, 2002, within the County of Franklin

\\
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 42 of 70 PAGEID #: 42

58032 - K17

aforesaid, in violation of section 2907.02 of the Ohio Revised Codec, did engage
in sexual conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his
spouse, and the said Cynthia Elkins being less than thirteen (13) years of age,
to wit: ten (10) years of age, and the said Shean Elkins having purposely
compelled Cynthia Elkins to submit by force or threat of force,

Count 3

The Jurors of the Grand Jury of the State of Ohio, duly sclected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2002 to March 28, 2003, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
eleven (11) years of age, and the said Shean Elkins having purposely compelled
Cynthia Elkins to submit by force or threat of force, |

Count 4+ .

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2003 to March 28, 2004, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
twelve (12) years of age, and the said Shean Elkins having purposely compelled
Cynthia Elkins to submit by force or threat of force,

Count 5

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do

~2-
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 43 of 70 PAGEID #: 43

58032 - K18

find and: present that Shean Elkins late of said County, from on or about
March 29, 2004 to March 28, 2005, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Shean Elkins having purposely compelled Cynthia Elkins to submit by
force or threat of force,
Count 6

The Jurors of the Grand Jury of the State of Ohio, duly selectcd,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2005 to March 28, 2006, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Shean Elkins having purposely compelled Cynthia Elkins to submit by
force or threat of force,

Count 7
The Jurors of the Grand Jury of the State of Ohio, duly selected,

impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2006 to March 28, 2007, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Shean Elkins having purposely compelled Cynthia Elkins to submit by
force or threat of force,
Count 8

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about

-3-

Jraeoem Y
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 44 of 70 PAGEID #: 44

58032 - K19

March 29, 2007 to March 28, 2008, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in scxual
conduct, to wit: vaginal intercourse, with Cynthia Elkins,

Count 9

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
September 11, 2001 to March 28, 2002, within the County of Franklin
aforesaid, in violation of section 2907.02 of the Ohio Revised Code, did engage
in sexual conduct, to wit: cunnilingus, with Cynthia Elkins, not his spouse,
and the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
ten (10) years of age,

Count 10

_ The Jurors .of the Grand Jury of the State. of Ohio, duly selectcd,

impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
September 11, 2001 to March 28, 2002, within the County of Franklin
aforesaid, in violation of section 2907.02 of the Ohio Revised Code, did engage
in sexual conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his
spousc, and the said Cynthia Elkins being less than thirteen (13) years of age,
to wit: ten (10) years of age,

Count 11 .

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2002 to March 28, 2003, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and

~4-
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 45 of 70 PAGEID #: 45

58032 - K20

the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
eleven (11) years of age,
Count 12
The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2003 to March 28, 2004, within the County of Franklin aforesaid, in
violation of section 2907.02 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with Cynthia Elkins, not his spouse, and
the said Cynthia Elkins being less than thirteen (13) years of age, to wit:
twelve (12) years of age,
Count 13
The Jurors of the Grand Jury of the State of Ohio, duly selected,
. - impaneled,-sworn, and charged to-inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
September 11, 2001 to March 28, 2002, within the County of Franklin
aforesaid, in violation of section 2907.03 of the Ohio Revised Codec, did engage
in sexual conduct, to wit: cunnilingus, with another, to wit: Cynthia Elkins,
not his spouse, when the said Shean Elkins is the said Cynthia Elkins’s
natural or adoptive parent, stepparent, guardian, custodian or other person in
loco parentis, and the said Cynthia Elkins being less than thirteen (13) years of
age, to wit: ten (10) years of age, -
Count 14
The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
September 11, 2001 to March 28, 2002, within the County of Franklin
aforesaid, in violation of section 2907.03 of the Ohio Revised Code, did engage

-5-
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 46 of 70 PAGEID #: 46

58032 - K2l

in sexual conduct, to wit: vaginal intercourse, with another, to wit: Cynthia
Elkins, not his spouse, when the said Shean Elkins is the said Cynthia Elkins’s
natural or adoptive parent, stepparent, guardian, custodian or other person in
loco parentis, and the said Cynthia Elkins being less than thirteen (13) years of
age, to wit: ten (10) years of age,
Count 15

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2002 to March 28, 2003, within the County of Franklin aforesaid, in
violation of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shcan Elkins is the said Cynthia Elkins’s natural or
adoptive parent, stepparent, guardian, custodian or other person in loco
parentis, and the said Cynthia Elkins being less than thirteen (13) years: of
age, to wit: eleven (11) years of age,

Count 16

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenscs committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2003 to March 28, 2004, within the County. of Franklin aforesaid, in
violation of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shean Elkins is the said Cynthia Elkins’s natural or
adoptive parent, stepparent, guardian, custodian or other person in loco
parentis, and the said Cynthia Elkins being less than thirteen (13) years of
age, to wit: twelve (10) years of age,
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 47 of 70 PAGEID #: 47

58032 - K22

Count 17
The Jurors of the Grand Jury of the State of Ohio, duly’ selected,
impaneied, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2004 to March 28, 2005, within the County of Franklin aforesaid, in
violation of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shean Elkins is the said Cynthia Elkins’s natural or
adoptive parent, stepparent, guardian, custodian or other person in loco

parentis

Count 18
The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
-- + within the body of Franklin County, -in the State of Ohio, upon-their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2005 to March 28, 2006, within the County of Franklin aforesaid, in
violation of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shean Elkins is the said Cynthia Elkins’s natural or
adoptive parent, stepparent, guardian, custodian or other person in loco

parentis

Count 19
The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2006 to March 28, 2007, within the County of Franklin aforesaid, in
violation. of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shean Elkins is the said Cynthia .Elkins’s natural or

_7-
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 48 of 70 PAGEID #: 48

58032 - K23

adoptive parent, stepparent, guardian, custodian or other person in loco
Pparentis
Count 20
The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about
March 29, 2007 to March 28, 2008, within the County of Franklin aforesaid, in
violation of section 2907.03 of the Ohio Revised Code, did engage in sexual
conduct, to wit: vaginal intercourse, with another, to wit: Cynthia Elkins, not
his spouse, when the said Shean Elkins is the said Cynthia Elkins's natural or
adoptive parent, stepparent, guardian, custodian or other person in loco
parentis
Count 21
~ + The Jurors of the Grand Jury of-the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their vath do
find and present that Shean Elkins late of said County, from on or about May
1, 2001 to June 29, 2002, within the County of Franklin aforesaid, in violation
of section 2907.02 of the Ohio Revised Code, did engage in sexual conduct, to
wit: cunnilingus, with Shelby Elkins, not his spouse, and the said Shelby
Elkins being less than thirteen (13) years of age, to wit: seven:and/or eight (7
and/or 8) years of age, and the said Shelby Elkins being less than (10) ycars of
age, to wit: seven and/or eight {7 and/or 8) years of age,
Count 22
The Jurors of the Grand Jury of the State of Ohio, duly seiccted,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about June
30::-2004 to June 29, 2005, within the County of Franklin aforesaid, in
violation of section 2907.05 of the Ohio Revised Code, did have sexual contact

-8-

RP oe]
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 49 of 70 PAGEID #: 49

58032 - K24

with Shelby Elkins, not his spouse, the said Shelby Etkins being less than
thirteen (13) years of age, to wit: eleven (11) years of age,
Count 23

The Jurors of the Grand Jury of the State of Ohio, duly selected,
impaneled, sworn, and charged to inquire of crimes and offenses committed
within the body of Franklin County, in the State of Ohio, upon their oath do
find and present that Shean Elkins late of said County, from on or about June
30, 2006 to June 29, 2007, within the County of Franklin aforesaid, in
violation of section 2907.05 of the Ohio Revised Code, did have sexual contact
with Shelby Elkins, not his spouse, contrary to the statute in such cases made
and provided and against the peace and dignity of the State of Ohio.

RON O'BRIEN
Prosecuting Attorney
Franklin County, Ohio

A TRUE BILL AF

Assistant Prosecuting Attorney

Lae Ze =
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 50 of 70 PAGEID #: 50
58032 - K25

The following is Information for the Clerk of Courts Only.

State of Ohio v. Shean Elkins
Address: 2435 Scott Street, Hollywood, Florida, 33020
-_DOB: 1-8-1969
Sex/Race: Male White
Date of Arrest: 6-2-2012
SSN:
Police Agency: CPD
Municipal Reference: 10914-12
ITN #: 161986DA
Count 1: Rape

2907.02 F-1
Count 2: Rape

2907.02 F-1
Count 3: Rape

2907.02 F-1°
Count 4: Rape

2907.02 F-1
Count 5: Rape

we le -- -2907.02 F-1 - --

Count 6: Rape

2907.02 F-1
Count 7: Rape

2907.02 F-1
Count 8: Rape

2907.02 F-1
Count 9: Rape

2907.02 F-1
Count-10: Rape

2907.02 F-1
Count 11: Rape

2907.02 F-1.
Count 12: Rape

2907.02 F-1
Count 13: Sexual Battery |

2907.03 F-2
Count 14: Sexual Battery
~ 2907.03 F-2
Count 15: Sexual Battery

. 2907.03 F-2

Count 16: Sexual Battery. ~

2907.03 F-2
Count 17: Sexual Battery :

2907.03 F-3

-10-
X:\INDICTS\AMB\JUL12\1844.DOC
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 516f70 PAGEID #: 51

58032 - K26

Count 18: Sexual Battery

2907.03 F-3
Count 19: Sexual Battery

2907.03 F-3
Count 20: Sexual Battery

2907.03 F-3
Count 21: Rape

2907.02 F-1
Count 22: Gross Sexual Imposition

2907.05 F-3
‘Count 23: Gross Sexual Imposition

2907.05 F-4

Case No.

- }l] -
f X:\INDICTS \AMB \JULI2\ 1844.D0c
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 52 of 70 A 52
HA

58045 - D87

IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIO

 

CRIMINAL DIVISION
: 8
nS
STATE OF OHIO = =
_
-VS~ Case No. 12CR-3378 2 .
2 =
SEAN ELKINS, es
<= rw
Defendant. JUDGE SCHNEIDER
DEMAND FOR DISCOVERY

Now comes the Defendant, by and through undersigned counsel, and
hereby respectfully demands all discovery pursuant to Rule 16 of the Ohio
Rules of Criminal Procedure, including items that are material to the
preparation of a defense, or are intended for use by the State as evidence at
trial, or were obtained from or belong to the defendant, within the possession

of, or reasonably available to the State, including but not limited to the

following:

1. STATEMENT OF THE DEFENDANT AND CO-DEFENDANT

Crim. R. 16(B)(1) All relevant written or recorded statements, or copies
thereof, made by the Defendant or a co-defendant, including police

summaries of such Statements, and including grand jury testimony by either

the defendant or co-defendant.

KOI

ic 02 NTMNYH

10? S¥31d HOW

O33
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 53 of 70 PAGEID #: 53

58045 - Des

2, CRIMINAL RECORD(S) OF DEFENDANT, CO-
DEFENDANT(S), AND WITNESS(ES) Crim. R. 16(B)(2)

A copy of Defendant’s prior criminal record as well as the criminal
record of any co-defendant and/or witness associated with the instant matter
that would be admissible under Rule 609 of the Ohio Rules of Evidence of a
witness in the State’s case-in-chief, or that it reasonably antic
ipates calling as a witness in rebuttal or surrebuttal. For purposes of this
request, a “witness” shall include any person who has or claims to have
knowledge or is believed to have knowledge concerning a fact or facts about
the issue(s) involved in this criminal action or proceeding or about the
credibility of another witness, irrespective of whether the State intends to
call such person as 2 witness at trial.

3. DOCUMENTS AND TANGIBLE OBJECTS Crim. R. 16(B)(3)

All laboratory or hospital reports, books, papers, tangible objects,
photographs, buildings or places or copies or portions, subject only to Crim.
R. 16(D)(4) and Crim. R. 16(E).

4. REPORTS OF EXAMINATIONS AND TESTS Crim. R. 16(B)(4)

Any results or reports of physical or mental examinations and of
experiments or scientific tests, made in connection with the above-captioned

case, subject only to Crim. R. 16(D)(4) and Crim. R. 16(E).
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 54 of 70 PAGEID #: 54

58045 - D89

5, EVIDENCE FAVORABLE TO DEFENDANT Crim. R. 16(B)(5)

All evidence or information known or which may become known to
the State which may be favorable to the Defendant and material to guilt or
punishment, including information or evidence which could be used to
obtain evidence that would diminish the credibility of any State's witness, as
well as material relevant to either guilt or punishment. “[E]vidence that
would diminish the credibility of any State’s witness” includes, without
limitation, plea bargains, pardons, grants of clemency, grants of immunity,
informal or formal promise to speak on behalf of another in a legal
proceeding, whether such accommodations have been extended on behalf of
the witness or on behalf of a family member, friend or associate of the

witness.

6. POLICE REPORTS Crim. R. 16(B)(6)

All reports and summaries from peace officers, the Ohio State
Highway Patrol, and federal law enforcement agents, both original and
supplemental, the existence of which may be known or may become known
to the State and that are associated with the above-captioned matter.

7. WITNESS STATEMENTS Crim. R. 16(B)(7)

All written or recorded statements, or copies thereof, made by a

witness in the State's case-in-chief, or that it reasonably anticipates calling
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 55 of 70 PAGEID #: 55
58045 - D90

as a witness in rebuttal or surrebuttal. For purposes of this request, a
“witness” shall include any person who has or claims to have knowledge or
is belicved to have knowledge concerning a fact or facts about the issuc9s)
involved in this criminal action or proceeding or about the credibility of
another witness, irrespective of whether the State intends to call such person

as a witness at trial.

8. WITNESS NAMES AND ADDRESSES Crim. R. 16(1)

A written list of the names and addresses of all witnesses that the
State intends to call in its case-in-chief, or reasonably anticipates calling in

rebuttal or surrebuttal.

9. EXPERT WITNESSES: REPORTS Crim. R. 16(K)

All written reports summarizing an expert witness’ testimony,
findings, analysis, conclusions, or opinions, which shall include a summary
of the expert’s qualifications.

Respectfully, this demand is continuing in nature. If, subsequent to
compliance with this request, the State discovers additional responsive
materials, those materials shall promptly be transmitted to the Defendant. In
the event the State refuses to transmit such materials, he State shall advise

the Defendant of its noncompliance to allow for a determination of the

Pog
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20-Page: 56 of 70 PAGEID #: 56
58045 - p91

discoverability of the withheld materials, pursuant to Crim. R. 16(C) and/or
Crim. R. 16(D)(1)-(5) and/or Crim. R. 16(E)(1) and (2).
Respectfully submitted,

Yeura Venters
Franklin County Public Defender

py (UL fee A C
MICHELLE KAZAR 007121!
Counsel for Defendant
373 S. High Street, 12" Floor
Columbus, OH 43215
Phone: 462-3 194

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Demand for Discovery

was delivered to the Office of the Franklin County Prosecutor, 373 S. High

 

 

Sireet, 14" Floor, Columbus, OH 43215, this day of
Kl ¥ , 2012.
Counsel for Defendant —
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/26-Page-57 of 70 PAGEtD #: 57

58047 - D98

IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIG

CRIMINAL DIVISION
State of Ohio
Plaintiff,
VS. Case No. [2CR3378 ¢: B 2
Oa
~ tne ~~ aw Fz
Sean Etkins = &=& =5
e a rr” ae
* — == O~
Defendant Judge Hogan >a Sinn
S R Pho
z=: J
Sm £8
IDENTIFICATION OF DISCOVERY PROVIDED an a ©
= =I

Pursuant to Criminal Rule 16(B). discovery includes:

Documents

Recorded Statement of Defendant
Reports from Peace Officers

Criminal Records of Witnesses in State's
case-in-chicf may be provided at a later Written or Recorded Statements by
date Witnesses in the State's Case in Chicf

Papers

Pursuant tu Criminal Rule 16(1), a list of witnesses is attached hereto.
Pursuant to Criminal Rule 16(K), a written report by expert witness(es) shall be provided.

Pursuant to Evidence Rule 609(B), the State hereby gives advance notice of its intent to

seck admission under that rule of any conviction of a witness that is more than 10 yeurs old as

calculated therein.
“Counsel Only" Material has been designated on this case. The State retains a copy of

this material for its file.
Redacted information that is neither certified to the Court nor desiznated “Counsel Only"

is not materiul to the preparation of a defense. Contact the Prosecutor if you dispute that issue.

 

The prosecution, in accordance with Rule !2, Ohio Rules of Criminal Procedure, herehy
informs defendant of the general intention to use all discoverable evidence pertaining to this case
as sct forth by Rule 16, Ohio Rules of Criminal Procedure. The prosecution will permit

discovery of this evidence in accordance with Rule 16, Ohio Rules of Criminal Procedure.

et (@
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 58 of 70 PAGEID #: 58

58047 - D99

Respectfully submitted,

Ron O'Brien
Prosecuting Aitormey
Franklin CountyQhio

    

 

Laugen M. Cérminaro 0084317
Assistanl Prosecuting Attorney
373 h High Street

Columbus, Ohio 43215
(614) $25-3555

CERTIFICATE OF SERVICE
This is to certify that a copy of the foregoing was mailed by U.S. mail, postage prepaid,
to Michelle L. Kazar, at Franklin County Public Defender, 373 South High Street, Columbus,

Ohio 43215-4591 on the [7¢* day of July, 2012.

   

t Prosecuting Attorney

 
 
 

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 59 of 70° PAGEID #:; 59°
. “ay
58075 - T75 ° | .
IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, O10
CRIMINAL DIVISION
State of Ohio
Plaintiff.
So — Casé No. 12CR3378>~ —
ard 12CR2898
Sean Elkins .
Defendant

 

Judge Hogan -

STATE'S SUPPLEMENTAL DISCGVERY

Pursuant to Rule 16, Ohie Rules of Criminal Procedure, the Prosecuting Attorney
provides the following additional mformation regarding the ahove styled case.

(1) CD Copy of Controlled Call

(2) CD Copy of Text Messages

Respectfuiiy submitied,

  

   

RON O*BRIEN
Prosecuting Atlorney
Franklin County, Ghio
2 2
ce
a
2

 

(Lien M.Cermmnare” 0081217

Asuniant Proxcutung Atlomey
2 373 South High Street. 14" 1 loor
ihe
oO
<
a
_
oO

Columbus, Chig 43215
(GE.43 S28. 4558

oe
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 60 of 70 PAGEID#:-60——

“a

58075 - T76 "°° :

CERTIFICATE OF SERVICE

ree =

 

 

The undersigned hereby certifies thai the foregoing notice was served upon Michelle L
Kazar, at Franklin County Public Defender, 373 Scuth High Street. Columbus, Ohio 43215-

4591, Counsel for Defendant. by regular U.S. Mani, postage prepaid on the BS day of
September, 2012

 

 

 

  

Asggaat Preosecuimge Atiomey
Z

af

“58080 - P25

IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIC

CRIMINAL DIVISION
State of Ohio
Plaintiff, 7
vs. : Case No. 12CR3378 &—~
: and 12CR2898
Sean Elkins :
Defendant

Judge Hogan

STATE'S SUPPLEMENTAL DISCOVERY

Pursuant to Rule 16, Ohio Rules of Criminal Procedure, the Prosecuting Attomey
provides the following additional information regarding the above styled case.

(1) DVD Copy of Interview of Defendant

Respectfully submitted,

   

 

RON O'BRIEN
Prosecuting Attorney
Franklin County, Ohj
it | ye’.
Aes EB [ M.Cerminaro 0081317
ubtS Le Ssistant Prosecuting Attorney
a mS} 373 South High Street. 14" Floor
‘re 8 Columbus, Ohio 43215
mee OW (614) 525-3555
Be

Case: 2:20-ev-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 61 of 70 PAGEID #: 61
aA Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 62 of 70 PAGEID #: 62
f

/
58080 - P26

CERTIFICATE OF SERVICE

The undersigned hereby certifies that the foregoing notice was served upon Michelle L.
Kazar, at Franklin County Public Defender, 373 South High Street, Columbus, Ohio 43215-
4591, Counsel for Defendant, by regular U.S, Mail, postage prepaid on the _‘} {| day of
September, 2012. -:

 
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 63 of #8- PAGEID #: 63

58084 — K20/N THE COMMON PLEAS COURT OF FRANKLIN COUNTY, OHIO

CRIMINAL DIVISION

on TILED
STATE OF OHIO, SIMMON PLEAS COUR:
PLAINTIFF, 2012 SEP 25 AN ti: 33

Vv. CLERK OF COURT@asE NO.\A CE AA1R
Shoan Elr LOS JUDGE SCHNEIDER

DEFENDANT. :
ENTRY

Upon Motion of the DOCH and for good cause

shown, to wit:-

 

 
 

this

 

case, being set for trial on the OC Raiey of SOO miyC 2012 at 9:00 a.m., is hereby

continued for reassignment to the Za day of Nowe 20. at 98:00
a.m.

Defendant waives the right to a speedy trial for the period of this continuance as to the
pending charge or charges as well as any subsequent, additional charge or charges which

may arise from the same set of facts and circumstances the initial cha

 

(Jiige Schneider————
Approved:

Ron O'Brien
Prosecuting Attorney
Frankj n io ~

oe

S

  
  
  
 

sislant Freocci.. | Forney
Counsel forthe State of Ohio a:

__ SYRIA
\ GOWN SZ daS UB

 

Défendant
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 64 of 70 PAGEID#:64 ~——-——
jN THE COMMON PLEAS COURT OF FRANKLIN COUNTY, OHIO

 

 

 

 

58122 - CRIMINAL DIVISION
STATE OF OHIO, eae 3 cour
PLAINTIFF, M02 DEC ~4- AM IH: is
v. “LLuct OF COURTS caseno (ACL SBTC
Shean J Eins : JUDGE SCHNEIDER
DEFENDANT.
ENTRY
Upon Motion of the Pal Ltd and for good cause
shown, to wit Qycrwer Lnuedrig ativan SUICOS Sn

this
+
case, being set for trial on the QS at of Novem 1.23012 at 9:00 a.m., is hereby

continued for reassignment to the 2 FG day of JAnve , 20 43 at 9:00

a.m.

 

 

 

Defendant waives the right to a speedy trial for the period of this continuance as to the

pending charge or charges as well as any subsequent, additional charge or charges which

 
 

may arise from the same set of facts and circumstances as

Approved udge S
roved:

Ron O'Brien

 

  

Counsel for the State of Ohio

 
 
  

— IN} 4
Atlomey ay wand

. Bu Lb LEE eg nt
Défendant
oy

lao f + 1
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 65 of 70 PAGEID #: 65
58152 — sil THE COMMON PLEAS COURT OF FRANKLIN COUNTY, OHIO

CRIMINAL DIVISION

STATE OF OHIO, sores FEO cum
PLAINTIFF. 2613 JAN 31 PMI2: 06

v. ‘CLERK OF COURTS CASE NO. (ACR 33218 18
Shon a Kans . JUDGE SCHNEIDER

DEFENDANT.

  
 
 
 

Upon Motion pf the 4 A | _ and for good -cause

shown, to wit

 

this

 

 

case, being set for trial on nS, of 2013 at 9:00 a.m., is hereby
continued for reassignment to the © day of -20!3 at 9-00
a.m.

Defendant waives the right to a speedy trial for the period of this continuance as to the
pending charge or charges as well as any subsequent, additional charge or charges which

may arise from the same set of facts and circumstances a

  

Approved:

Ron O’Brien

 

 

 

 

Defendant
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 66 of 70 PAGEID #: 66
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 67 of 70 PAGEID #: 67
 

58189

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 68 of 70 PAGEID #: 68

%

- M52
IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIO
CRIMINAL DIVISION
STATE OF OHIO, Termination No. 13 By CJ
Plaintiff, : e Es
mu x
v. Case No. 12CR-3378 x 3%
eR
SHEAN ELKINS, : Judge SCHNEIDER a0 os
co =
‘Defendant. 5 ip
oO RT
JUDGMENT ENTRY

(Prison Imposed — Sexual Predator)

On March 20, 2013, the State of Ohio was represented by Assistant Prosecuting
Attomey Lauren Cerminaro, and the Defendant was represented by Attorney Michelle
Kazar. The Defendant, after being advised of his rights pursuant to Crim. R. 11, entered a
plea of guilty to the stipulated lesser included offense of Count One of the Indictment, to
wit: RAPE, in violation of Section 2907.02 (A)(2) of the Ohio Revised Code, being a
Felony of the First Degree: guilty to the stipulated lesser included offense of Count Two of
the Indictment, to wit: RAPE, in violation of Section 2907.02 (A)(2) of the Ohio Revised
Code, being a Felony of the First Degree: guilty to the stipulated lesser included offense of
Count Three of the Indictment, to wit: RAPE, in violation of Section 2907.02 (A)(2) of the
Ohio Revised Code, being a Felony of the First Degree; and guilty to the stipulated lesser
included offense of Count Twenty-One of the Indictment, to wit: RAPE, in violation of
Section 2907.02 (A)(2) of the Ohio Revised Code, being a Felony of the First Degree.
Upon appiication of the Assistant Prosecuting Attomey, and for good cause shown, it is
hereby ORDERED that a nolle prosequi be eniered for COUNTS FOUR, FIVE, SIX,
SEVEN, EIGHT, NINE, TEN, ELEVEN, TWELVE, THIRTEEN, FOURTEEN, FIFTEEN,

SIXTEEN, SEVENTEEN, EIGHTEEN, NINETEEN, TWENTY, TWENTY-TWO and

TWENTY-THREE of the Indictment.

The: Court found the Defendant guilty of the charges to which the plea was entered
and proceeded to sentencing.

On March 20, 2013, a sentencing hearing was held pursuant to R.C. 2929.19. The
State of Ohio was represented by Assistant Prosecuting Attomey Lauren Cerminaro, and
the Defendant was represented by Attomey Michelle Kazar. The Assistant Prosecuting
Attomey and the Defendant's attomey did jointly recommend a sentence of ten (10)
years as to Count One; seven (7) years as to Count Two; five (5) years as to Count Three;
and nine (9) years as to Count Twenty-One. Counts One, Two and Three to be served
consecutively to each other but concurrently with Count Twenty-One for a total of Twenty-
Two years.

i NYY

1uNOI SV¥31d NOWWOD
Osld

Otho “G4
Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 69 of 70 PAGEID #: 69
58189 - M53

“The Court conducted a hearing as required by O.R.C. Section 2950.09. The
Court finds that there is clear and convincing evidence that the Defendant is a SEXUAL
PREDATOR. This finding is made pursuant to O.R.C. Section 2950.09 (B) and after
consideration of the factors set forth in O.R.C. Section 2950.09 (B)(2).

The Court afforded counsel an opportunity to speak on behalf of the Defendant and
addressed the Defendant personally affording him an opportunity to make a statement on
his own behalf in the form of mitigation and to present information regarding the existence
or non-existence of the factors the Court has considered and weighed.

The Court has considered the purposes and principles of sentencing set forth in
R.C. 2929.11 and the factors set forth in R.C. 2929.12. In addition, the Court has weighed
the factors as set forth in the applicable provisions of R.C. 2929.13 and R.C. 2929.14. The
Court further finds that a prison term is mandatory as io Counts One, Two, Three and
Twenty-One pursuant to R.C. 2929.13(F).

The Court hereby imposes the following sentence: TEN (10) YEARS as to
Count One; SEVEN (7) YEARS as to Count Two; FIVE (5) YEARS as to Count
Three; and NINE (9) YEARS as to Count Twenty-One. Counts One, Two and Three
to be served consecutively to each other but concurrently with Count Twenty-One
for a total of TWENTY-TWO (22) YEARS to be served at the Ohio Department of

Rehabilitation and Correction.

After imposing sentence, the Court stated its reasons as required by R.C.
2929.19. The Court notified the Defendant that he/she may be eligible to earn credit
while in prison but that the credit is not automatic and may not be applicable for the
offense for which the defendant was sentenced.

The Court notified the Defendant pursuant to R.C. 2929. 19(B)(3) that the applicable
period of post-release control is five (5) years mandatory.

The Court has considered the Defendant's present and future ability to pay a fine
and financial sanction and does, pursuant to R.C. 2929.18, hereby render judgment for
the following fine and/or financial sanctions: Defendant shall pay court costs in an
amount to be determined. No fine imposed.

The total fine and financial sanction judgment is $0 plus costs.

The Defendant was notified of the Ohio Department of Rehabilitation and
Correction's Shock Incarceration Programs and Post Release Control in writing and

orally.

The Court makes no recommendation of the Offender’s placement in an intensive
prison program or transitional control.
58189

Case: 2:20-cv-02934-JLG-KAJ Doc #: 1 Filed: 06/05/20 Page: 70 of 70 PAGEID #: 70

~ M54

The Court finds that the Defendant has three hundred twenty (320) days of jail
credit and hereby certifies the time to the Ohio Department of Corrections. The Defendant
is to receive jail time credit for all additional jail time served while awaiting transportation to

the institution from the date of the imposition of this sentence.

CHARLES A. S , JUDGE

cc: Assistant Prosecuting Attorney
Defendant's Attomey

(DOs)

 
